PER CURIAM.
We affirm the summary final judgment of mortgage foreclosure in favor of Bankers Trust Company of California, N.A. As to the reasons offered by appellant for his failure to make timely payments, the case of Home Owners’ Loan Corporation v. Wilkes, 130 Fla. 492, 178 So. 161, 163 (1938) precludes such unfortunate circumstances from barring appellees’ legal right to proceed with foreclosure. See also New England Mutual Life Insurance Co. v. Luxury Home Builders, Inc., 311 So.2d 160 (Fla. 3d DCA 1975).
DELL, WARNER and POLEN, JJ., concur.